Title: To James Madison from Samuel Welles, 1 May 1803
From: Welles, Samuel
To: Madison, James


					
						Duplicate.
						To the Secretary of State of the United States of America.
						Naples. 1st. May. 1803
					
					The undersigned, citizens of the United States at present in the City of Naples, beg leave to represent the obstacles which the commerce of the United States suffers, and the difficulties which Americans experience in this city, in consequence of not being well represented by their Consul; and as we are convinced that our government is not acquainted with the conduct of this officer toward its Citizens, we conceive it a duty  which we owe to our country as well as to its individuals who may transact business in this place, to make this representation.
					John Sabin Michael Matthieu Esq. the present consul of the United States for the City of Naples, not being a Citizen of the United States, we cannot suppose that he would feel that interest in its welfare, which we otherwise should expect; yet we believe that the duties of his office require, that he should give every aid to our commerce and every protection to our fellow citizens, in his power, but we feel ourselves justified in saying that this gentleman exercises neither.  We conceive that neither his abilities or his situation render him a fit person for the office which he now holds.  In any decision which is submitted to him, so feeble is his judgement, that he is obliged to appeal to the opinion of a Neapolitan, or consul of some other nation, which from opposite interests or ignorance of the regulations of our country, cannot generally be correct.  Being a Clerk to a merchant of this place, in which employment he is chiefly occupied, there is but a small portion of his time that he devotes to the duty of his consulship, which causes great delay to all applications.  One of the undersigned, from these causes we all think has very strong reasons to complain.  This Gentleman, Mr John Harrod supercargo of an American vessel, having had some difficulties from the insanity of his captain, was obliged to apply to Mr. Matthieu for his assistance.
					The consul having no confidence in his own judgement though in a very clear & simple case referred Mr. Harrod to the Chancellor of this place, and from the chancellor to a foreign consul, and from his want of knowledge, a decision was given that was not his own, and from his want of attention this vessel was detained here five weeks, when she might have been dispatched in as many days.  The Italian States being very particular in requiring passports from strangers, Americans are under the necessity of applying to their consul; in this business they find much difficulty and delay.  Mr. Matthieu being punctilious to an improper extreme, frequently requires proofs of citizenship, which from the nature of things cannot be obtained, and occupies three fourths more time than any other consul in the place; by this, great delay is occasioned to persons travelling on business and frequent disappointment to persons to persons travelling on pleasure.  Mr. Matthieu in fact is a man who feels no attachment to the country he represents, and has not even prudence enough to conceal it; who seems to discover rather an enmity, than friendship, towards Americans, and frequently treats them with incivility and rudeness; who evades any remonstrance made him, by boasting of the approbation of our government; from his continuance in office; who we believe is not respected by persons of our own, or any other country; he appears neither to have the ability to afford to the commerce of our country, that protection it requires, or to individuals that aid & assistance, they have a right to expect; and it is our humble opinion, that he is a person unqualified and undeserving to be the representative of a respectable commercial nation.
					We present this address to you sir, with a hope that it will at least lead to an enquiry respecting this consul, and if these complaints should be found just, and these opinions correct, we trust that our government will adopt such measures, as they in their wisdom shall think proper on such an occasion.
					As there is no american citizen established in this place, we take the liberty to recommend Frederick Degen Esq. whom we conceive as possessing those qualities most allied to one.  This gentleman is a native of Prussia, and a merchant in this city and having for many years transacted the principal part of the American business at this place, we believe has a better knowledge of the situation and affairs of our Commerce than any other resident here.  He is a man who is universally esteemed for his knowledge, integrity, and respectability; who has received the confidence, and approbation of all americans who have transacted business with him, and the esteem and good opinion of all those who have visited this country; and we presume that every one of them will join with us in recommending this gentleman, as perfectly well calculated to fill the office of consul of the United States of America.  With high respect your humble servants,
					
						Saml. Welles of Boston.
						Andrew E. Belknap of Boston
						Stephen Gorham of Boston
						John Harrod of Newby Port
						Richard Jones. of Boston
						Benjamin Swett of Salem
					
					
						Boston 1st. September 1803.
						The subscribers having been at Naples at different periods on commercial business beg leave to represent that they have full reason to second the foregoing complaint against Mr. Matthieu the acting American consul at that place and to unite in approbation of Mr. Degen and recommend him as a fit candidate for that office.
					
					
						John Prince Jr.
						Elias Hasket Derby—of Salem
						Gaml. Bradford
						Michl. Smith
						Charles Henley
						Samuel Eames
						John Belknap
						Thomas Hill Junr.
						Obh. Rich
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
